


110 HR 6179 IH: Promoting Health Information

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6179
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Camp of Michigan
			 (for himself, Mr. Sam Johnson of
			 Texas, Mr. Herger,
			 Mr. Porter,
			 Mr. English of Pennsylvania,
			 Mr. Price of Georgia,
			 Mr. Gingrey,
			 Mr. Boustany,
			 Mr. Weller of Illinois,
			 Mr. Ramstad, and
			 Mr. Hulshof) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To encourage and enhance the adoption of interoperable
		  health information technology to improve health care quality, reduce medical
		  errors, and increase the efficiency of care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Promoting Health Information
			 Technology Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Strategic Plan Towards Nationwide
				Interoperability
					Sec. 101. Office of the National Coordinator for Health
				Information Technology.
					Sec. 102. Successor to the American Health Information
				Community.
					Sec. 103. Health Information Technology Resource
				Center.
					Sec. 104. Strategic plan for coordinating implementation of
				health information technology.
					Title II—Modernizing the Health Care Delivery System
					Sec. 201. Rulemaking to upgrade ASC X12 and NCPDP standards and
				ICD codes.
					Sec. 202. Procedures to ensure timely updating of standards
				that enable electronic exchanges.
					Sec. 203. Federal purchasing and data collection.
					Sec. 204. Study to improve preservation and protection of
				security and confidentiality of health information.
					Title III—Incentivizing Adoption of Health IT
					Sec. 301. Physician Incentives to Adopt Health IT.
					Sec. 302. Elimination of sunset applicable to Stark exception
				for electronic health records arrangements.
					Sec. 303. Promotion of telehealth services.
					Sec. 304. FQHCs included in electronic health records
				demonstration.
				
			IStrategic Plan
			 Towards Nationwide Interoperability
			101.Office of the
			 National Coordinator for Health Information Technology
				(a)EstablishmentThere
			 is established within the Department of Health and Human Services an Office of
			 the National Coordinator for Health Information Technology that shall be headed
			 by the National Coordinator for Health Information Technology (referred to in
			 this section as the National Coordinator). The National
			 Coordinator shall be appointed by the President and shall report directly to
			 the Secretary of Health and Human Services. The National Coordinator shall be
			 paid at a rate equal to the rate of basic pay for level IV of the Executive
			 Schedule.
				(b)Goals of
			 nationwide interoperable health information technology
			 infrastructureThe National Coordinator shall perform the duties
			 under subsection (c) in a manner consistent with the development of a
			 nationwide interoperable health information technology infrastructure
			 that—
					(1)improves health
			 care quality, reduces medical errors, increases the efficiency of care, and
			 advances the delivery of appropriate, evidence-based health care
			 services;
					(2)promotes wellness,
			 disease prevention, and management of chronic illnesses by increasing the
			 availability and transparency of information related to the health care needs
			 of an individual for such individual;
					(3)ensures that
			 appropriate information necessary to make medical decisions is available in a
			 usable form at the time and in the location that the medical service involved
			 is provided;
					(4)produces greater value for health care
			 expenditures by reducing health care costs that result from inefficiency,
			 medical errors, inappropriate care, and incomplete information;
					(5)promotes a more
			 effective marketplace, greater competition, greater systems analysis, increased
			 choice, enhanced quality, and improved outcomes in health care services;
					(6)improves the
			 coordination of information and the provision of such services through an
			 effective infrastructure for the secure and authorized exchange and use of
			 health care information; and
					(7)ensures that the
			 confidentiality of individually identifiable health information of a patient is
			 secure and protected.
					(c)Duties of
			 National Coordinator
					(1)Strategic
			 planner for interoperable health information technologyThe
			 National Coordinator shall maintain, direct, and oversee the continuous
			 improvement of a strategic plan to guide the nationwide implementation of
			 interoperable health information technology in both the public and private
			 health care sectors consistent with subsection (b).
					(2)Principal
			 advisor to HHSThe National
			 Coordinator shall serve as the principal advisor of the Secretary of Health and
			 Human Services on the development, application, and use of health information
			 technology, and coordinate the health information technology programs of the
			 Department of Health and Human Services.
					(3)Coordinator of
			 Federal Government activities
						(A)In
			 generalThe National Coordinator shall serve as the coordinator
			 of Federal Government activities relating to health information
			 technology.
						(B)Specific
			 coordination functionsIn carrying out subparagraph (A), the
			 National Coordinator shall provide for—
							(i)the approval of
			 standards developed and recommended by AHIC 2.0 under section 102 (which may
			 include standards relating to the interoperability, privacy, and security of
			 health information technology) to be used in the electronic creation,
			 maintenance, or exchange of health information; and
							(ii)the certification
			 and inspection of health information technology products, exchanges, and
			 architectures to ensure that such products, exchanges, and architectures
			 conform to the applicable standards approved under clause (i).
							Any
			 standard approved or health information technology product, exchange, or
			 architecture certified pursuant to Executive Order 13335 as of the day before
			 the date of the enactment of this Act shall be deemed to be a standard approved
			 or product, exchange, or architecture certified, respectively, pursuant to this
			 subparagraph as of such date of enactment.(C)Use of private
			 entitiesThe National
			 Coordinator shall, to the maximum extent possible, contract with or recognize
			 private entities in carrying out subparagraph (B).
						(D)Uniform
			 application of standardsA standard approved under subparagraph
			 (B)(i) for use in the electronic creation, maintenance, or exchange of health
			 information shall preempt a standard adopted under State law, regulation, or
			 rule for such a use.
						(4)Intragovernmental
			 coordinatorThe National
			 Coordinator shall ensure that health information technology policies and
			 programs of the Department of Health and Human Services are coordinated with
			 those of relevant executive branch agencies and departments with a goal to
			 avoid duplication of effort and to ensure that each agency or department
			 conducts programs within the areas of its greatest expertise and its mission in
			 order to create a national interoperable health information system capable of
			 meeting national public health needs effectively and efficiently.
					(5)Advisor to
			 OMBThe National Coordinator
			 shall provide to the Director of the Office of Management and Budget comments
			 and advice with respect to specific Federal health information technology
			 programs.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of fiscal years 2009
			 through 2013.
				(e)Treatment of
			 Executive Order 13335Executive Order 13335 shall not have any
			 force or effect after the date of the enactment of this Act.
				(f)Transition from
			 ONCHIT under Executive Order
					(1)In
			 generalAll functions,
			 personnel, assets, liabilities, administrative actions, and statutory reporting
			 requirements applicable to the old National Coordinator or the Office of the
			 old National Coordinator on the date before the date of the enactment of this
			 Act shall be transferred, and applied in the same manner and under the same
			 terms and conditions, to the new National Coordinator and the Office of the new
			 National Coordinator as of the date of the enactment of this Act.
					(2)Acting National
			 CoordinatorBefore the appointment of the new National
			 Coordinator, the old National Coordinator shall act as the National Coordinator
			 for Health Information Technology until the office is filled as provided in
			 subsection (a). The President may appoint the old National Coordinator as the
			 new National Coordinator.
					(3)DefinitionsFor
			 purposes of this subsection:
						(A)New National
			 CoordinatorThe term
			 new National Coordinator means the National Coordinator for Health
			 Information Technology appointed under subsection (a).
						(B)Old National
			 CoordinatorThe term
			 old National Coordinator means the National Coordinator for Health
			 Information Technology appointed under Executive Order 13335.
						102.Successor to
			 the American Health Information Community
				(a)In
			 generalThe Secretary of Health and Human Services shall (through
			 a grant, contract, or cooperative agreement) ensure the establishment and
			 provide for the operation of an entity described in subsection (b) (in this Act
			 to be referred to as AHIC 2.0) for purposes of developing and
			 recommending standards described in section 101(c)(3)(B)(i) for approval under
			 such section.
				(b)Structure and
			 procedures of entityAn entity described in this subsection is an
			 entity—
					(1)in the operation
			 of which there is broad participation by a variety of public and private
			 stakeholders (whether through membership or through other means);
					(2)that uses a
			 consensus approach and a fair and open process to support the development of
			 standards under subsection (a); and
					(3)that has a
			 business plan and a published set of governance rules that enables the entity
			 to be self-sustaining and to fulfill the purposes described in subsection
			 (a).
					(c)ConsultationIn
			 establishing AHIC 2.0, the entity awarded a grant, contract, or cooperative
			 agreement pursuant to subsection (a), shall consult with a wide variety of
			 private and public stakeholders that are knowledgeable with respect to
			 standards to be developed by AHIC 2.0 or that would be potentially affected by
			 the recommendations of AHIC 2.0.
				(d)Funding
					(1)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $13,000,000, to remain available until expended.
					(2)Further federal
			 funding other than dues prohibitedExcept as otherwise provided
			 by this subsection, and except for such dues as may be paid by a Federal agency
			 for membership or other participation in AHIC 2.0, no Federal agency may
			 provide funding to the entity. There are authorized to be appropriated to such
			 agencies such amounts as are necessary to pay the dues described in the
			 previous sentence.
					(e)Nonduplication
			 of efforts To establish AHIC 2.0Nothing in this section shall be
			 construed as requiring the duplication of Federal efforts (such as awarding a
			 grant, contract, or cooperative agreement) that were carried out before the
			 date of the enactment of this Act, with respect to the establishment of an
			 entity to support the development and recommendation of standards under
			 subsection (a).
				(f)Treatment of
			 standards developed or approved by AHICFor purposes of this title, a standard
			 developed or approved (or in a stage of development or approval) by the
			 American Health Information Community established pursuant to Executive Order
			 13335 as of the day before the date of the enactment of this Act shall be
			 deemed to be a standard developed or approved, respectively, (or in such stage
			 of development or approval) by AHIC 2.0 as of such date of enactment.
				103.Health
			 Information Technology Resource Center
				(a)In
			 generalThere is established within the Office of the National
			 Coordinator for Health Information Technology the Health Information Technology
			 Resource Center (referred to in this section as the Center) to
			 carry out the following functions:
					(1)Provide assistance
			 and support for adoption and implementation efforts and effective use of
			 interoperable health information technology.
					(2)Serve as a forum
			 for the exchange of knowledge and experience.
					(3)Accelerate the transmission of knowledge
			 from existing health information initiatives in both the private and public
			 sectors.
					(4)Support the establishment of regional and
			 local health information networks to facilitate the interoperability of health
			 care data across health care settings.
					(5)Develop solutions to barriers to electronic
			 health information exchange.
					(6)Provide technical
			 assistance and tools to help health information exchanges develop a path toward
			 financial sustainability.
					(7)Establish a longitudinal database to
			 measure the business sustainability of health information exchange and evaluate
			 the impact of health information exchange on community health outcomes and
			 value.
					(b)Rule of
			 constructionNothing in this section shall be construed to
			 require the duplication of Federal efforts with respect to the establishment of
			 the Center, regardless of whether such efforts were carried out prior to or
			 after the enactment of this subsection.
				(c)Transition from
			 National Resource Center for Health Information Technology under
			 AHRQAll functions,
			 personnel, assets, and liabilities applicable to the National Resource Center
			 for Health Information Technology under the Agency for Healthcare Research and
			 Quality as of the day before the date of the enactment of this Act shall be
			 transferred, and applied in the same manner and under the same terms and
			 conditions, to the Health Information Technology Resource Center under the
			 Office of the National Coordinator for Health Information Technology
			 established under subsection (a) as of the date of the enactment of this
			 Act.
				104.Strategic plan for
			 coordinating implementation of health information technology
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, in consultation with entities involved in the area of health
			 information technology, shall develop a strategic plan related to the need for
			 coordination in such area.
				(b)Coordination of
			 specific implementation processesThe strategic plan under
			 subsection (a) shall address the need for coordination in the implementation of
			 the following:
					(1)Health
			 information technology standardsHealth information technology
			 standards approved under section 101(c)(3)(B)(i).
					(2)HIPAA
			 transaction standardsTransaction standards under section 1173(a)
			 of the Social Security Act (42 U.S.C. 1320d–2(d)).
					(3)Updated ICD
			 codesThe International
			 Statistical Classification of Diseases and Related Health Problems, 10th
			 revision, Clinical Modification (ICD–10–CM) and the International Statistical
			 Classification of Diseases and Related Health Problems, 10th revision,
			 Procedure Coding System (ICD–10–PCS) described in section 201.
					(c)Coordination
			 among specific Federal entitiesThe strategic plan under subsection (a)
			 shall address any methods to coordinate, with respect to the electronic
			 exchange of health information, actions taken by the following entities:
					(1)The Office of the
			 National Coordinator for Health Information Technology.
					(2)AHIC 2.0
			 established under section 102.
					(3)The Office of
			 Electronic Standards and Security of the Centers for Medicare and Medicaid
			 Services.
					(4)The National
			 Committee on Vital Health Statistics.
					(5)Any other entity
			 involved in the electronic exchange of health information that the Secretary
			 determines appropriate.
					IIModernizing the
			 Health Care Delivery System
			201.Rulemaking to
			 upgrade ASC X12 and NCPDP standards and ICD codes
				(a)In
			 general
					(1)ASC X12 and
			 NCPDP standardsNot later than April 1, 2009, the Secretary of
			 Health and Human Services shall promulgate a final rule under section 1174(b)
			 of the Social Security Act (42 U.S.C. 1320d–3(b)) to provide for the following
			 modification of standards:
						(A)Accredited
			 Standards Committee X12 (ASC X12) standardThe replacement of the Accredited Standards
			 Committee X12 (ASC X12) version 4010 adopted under section 1173(a) of such Act
			 (42 U.S.C. 1320d–2(a)), including for purposes of part A of title XVIII of such
			 Act, with the ASC X12 version 5010, as reviewed by the National Committee on
			 Vital Health Statistics.
						(B)National Council
			 for Prescription Drug Programs (NCPDP) telecommunications
			 standardsThe replacement of
			 the National Council for Prescription Drug Programs (NCPDP) Telecommunications
			 Standards version 5.1 adopted under section 1173(a) of such Act (42 U.S.C.
			 1320d–2(a)), including for purposes of part A of title XVIII of such Act, with
			 NCPDP Telecommunications Standards version C.3, as approved by such Council and
			 reviewed by the National Committee on Vital Health Statistics.
						(2)ICD
			 codesNot later than January
			 1, 2011, the Secretary of Health and Human Services shall promulgate a final
			 rule under section 1174(b) of the Social Security Act (42 U.S.C. 1320d–3(b)) to
			 provide for the replacement of the International Statistical Classification of
			 Diseases and Related Health Problems, 9th revision, Clinical Modification
			 (ICD–9–CM) under the regulation promulgated under section 1173(c) of such Act
			 (42 U.S.C. 1320d–2(c)), including for purposes of part A of title XVIII of such
			 Act, with both of the following:
						(A)The International
			 Statistical Classification of Diseases and Related Health Problems, 10th
			 revision, Clinical Modification (ICD–10–CM).
						(B)The International
			 Statistical Classification of Diseases and Related Health Problems, 10th
			 revision, Procedure Coding System (ICD–10–PCS).
						(b)Rule of
			 constructionNothing in
			 subsection (a)(2) shall be construed as affecting the application of
			 classification methodologies or codes, such as CPT or HCPCS codes, other than
			 under the International Statistical Classification of Diseases and Related
			 Health Problems (ICD).
				202.Procedures to ensure
			 timely updating of standards that enable electronic exchangesSection 1174(b) of the Social Security Act
			 (42 U.S.C. 1320d–3(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the first
			 sentence, by inserting and in accordance with paragraph (3)
			 before the period; and
					(B)by adding at the
			 end the following new sentence: For purposes of this subsection and
			 section 1173(c)(2), the term modification includes a new version
			 or a version upgrade.; and
					(2)by adding at the
			 end the following new paragraph:
					
						(3)Expedited
				procedures for adoption of additions and modifications to standards
							(A)In
				generalFor purposes of
				paragraph (1), the Secretary shall provide for an expedited upgrade program (in
				this paragraph referred to as the upgrade program), in
				accordance with this paragraph, to develop and approve additions and
				modifications to the standards adopted under section 1173(a) to improve the
				quality of such standards or to extend the functionality of such standards to
				meet evolving requirements in health care.
							(B)Publication of
				noticesUnder the upgrade program:
								(i)Voluntary notice
				of initiation of processNot
				later than 30 days after the date the Secretary receives a notice from a
				standard setting organization that the organization is initiating a process to
				develop an addition or modification to a standard adopted under section
				1173(a), the Secretary shall publish a notice in the Federal Register
				that—
									(I)identifies the
				subject matter of the addition or modification;
									(II)provides a description of how persons may
				participate in the development process; and
									(III)invites public
				participation in such process.
									(ii)Voluntary notice
				of preliminary draft of additions or modifications to standardsNot later than 30 days after the date the
				Secretary receives a notice from a standard setting organization that the
				organization has prepared a preliminary draft of an addition or modification to
				a standard adopted by section 1173(a), the Secretary shall publish a notice in
				the Federal Register that—
									(I)identifies the
				subject matter of (and summarizes) the addition or modification;
									(II)specifies the
				procedure for obtaining the draft;
									(III)provides a description of how persons may
				submit comments in writing and at any public hearing or meeting held by the
				organization on the addition or modification; and
									(IV)invites
				submission of such comments and participation in such hearing or meeting
				without requiring the public to pay a fee to participate.
									(iii)Notice of
				proposed addition or modification to standardsNot later than 30 days after the date the
				Secretary receives a notice from a standard setting organization that the
				organization has a proposed addition or modification to a standard adopted
				under section 1173(a) that the organization intends to submit under
				subparagraph (D)(iii), the Secretary shall publish a notice in the Federal
				Register that contains, with respect to the proposed addition or modification,
				the information required in the notice under clause (ii) with respect to the
				addition or modification.
								(iv)ConstructionNothing
				in this paragraph shall be construed as requiring a standard setting
				organization to request the notices described in clauses (i) and (ii) with
				respect to an addition or modification to a standard in order to qualify for an
				expedited determination under subparagraph (C) with respect to a proposal
				submitted to the Secretary for adoption of such addition or
				modification.
								(C)Provision of
				expedited determinationUnder the upgrade program and with
				respect to a proposal by a standard setting organization for an addition or
				modification to a standard adopted under section 1173(a), if the Secretary
				determines that the standard setting organization developed such addition or
				modification in accordance with the requirements of subparagraph (D) and the
				National Committee on Vital and Health Statistics recommends approval of such
				addition or modification under subparagraph (E), the Secretary shall provide
				for expedited treatment of such proposal in accordance with subparagraph
				(F).
							(D)RequirementsThe
				requirements under this subparagraph with respect to a proposed addition or
				modification to a standard by a standard setting organization are the
				following:
								(i)Request for
				publication of noticeThe standard setting organization submits
				to the Secretary a request for publication in the Federal Register of a notice
				described in subparagraph (B)(iii) for the proposed addition or
				modification.
								(ii)Process for
				receipt and consideration of public commentThe standard setting
				organization provides for a process through which, after the publication of the
				notice referred to under clause (i), the organization—
									(I)receives and
				responds to public comments submitted on a timely basis on the proposed
				addition or modification before submitting such proposed addition or
				modification to the National Committee on Vital and Health Statistics under
				clause (iii);
									(II)makes publicly available a written
				explanation for its response in the proposed addition or modification to
				comments submitted on a timely basis; and
									(III)makes public
				comments received under clause (I) available, or provides access to such
				comments, to the Secretary.
									(iii)Submittal of
				final proposed addition or modification to NCVHSAfter completion of the process under
				clause (ii), the standard setting organization submits the proposed addition or
				modification to the National Committee on Vital and Health Statistics for
				review and consideration under subparagraph (E). Such submission shall include
				information on the organization’s compliance with the notice and comment
				requirements (and responses to those comments) under clause (ii).
								(E)Hearing and
				recommendations by National Committee on Vital and Health
				StatisticsUnder the upgrade
				program, upon receipt of a proposal submitted by a standard setting
				organization under subparagraph (D)(iii) for the adoption of an addition or
				modification to a standard, the National Committee on Vital and Health
				Statistics shall provide notice to the public and a reasonable opportunity for
				public testimony at a hearing on such addition or modification. The Secretary
				may participate in such hearing in such capacity (including presiding ex
				officio) as the Secretary shall determine appropriate. Not later than 90 days
				after the date of receipt of the proposal, the Committee shall submit to the
				Secretary its recommendation to adopt (or not adopt) the proposed addition or
				modification.
							(F)Determination by
				Secretary to accept or reject National Committee on Vital and Health Statistics
				recommendation
								(i)Timely
				determinationUnder the
				upgrade program, if the National Committee on Vital and Health Statistics
				submits to the Secretary a recommendation under subparagraph (E) to adopt a
				proposed addition or modification, not later than 90 days after the date of
				receipt of such recommendation the Secretary shall make a determination to
				accept or reject the recommendation and shall publish notice of such
				determination in the Federal Register not later than 30 days after the date of
				the determination.
								(ii)Contents of
				noticeIf the determination
				is to reject the recommendation, such notice shall include the reasons for the
				rejection. If the determination is to accept the recommendation, as part of
				such notice the Secretary shall promulgate the modified standard (including the
				accepted proposed addition or modification accepted).
								(iii)Limitation on
				considerationThe Secretary
				shall not consider a proposal under this subparagraph unless the Secretary
				determines that the requirements of subparagraph (D) (including publication of
				notice and opportunity for public comment) have been met with respect to the
				proposal.
								(G)Exemption from
				Paperwork Reduction ActChapter 35 of title 44, United States Code,
				shall not apply to a final rule promulgated under subparagraph
				(F).
							.
				203.Federal
			 purchasing and data collection
				(a)Coordination of
			 Federal Spending
					(1)In
			 generalSubject to section
			 204(c), not later than 1 year after the date of the approval of an applicable
			 standard under section 101(c)(3)(B)(i), no Federal funds may be used for the
			 purchase of any health information technology or health information technology
			 system for clinical care or for the electronic retrieval, storage, or exchange
			 of health information unless such technology or system has been certified under
			 section 101(c)(3)(B)(ii) with respect to compliance with such standard.
					(2)Rule of
			 constructionNothing in paragraph (1) shall be construed to
			 restrict the purchase of minor (as determined by the Secretary) hardware or
			 software components in order to modify, correct a deficiency in, or extend the
			 life of existing hardware or software.
					(b)Coordination of
			 Federal Data CollectionSubject to section 204(c), not later than
			 3 years after the date of the approval of an applicable standard under section
			 101(c)(3)(B)(i), all Federal agencies collecting health data in an electronic
			 format for the purposes of quality reporting, surveillance, epidemiology,
			 adverse event reporting, research, or for other purposes determined appropriate
			 by the Secretary of Health and Human Services, shall comply with such
			 standard.
				204.Study to
			 improve preservation and protection of security and confidentiality of health
			 information
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall conduct a study of current Federal security and
			 confidentiality standards to determine the strengths and weaknesses of such
			 standards for purposes of protecting the security and confidentiality of
			 individually identifiable health information while taking into account the need
			 for timely and efficient exchanges of health information to improve quality of
			 care and ensure the availability of health information necessary to make
			 medical decisions at the location in which the medical care involved is
			 provided.
				(b)ReportNot
			 later than 24 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the study
			 under subsection (a) and shall include in such report recommendations for
			 improving the current Federal security and confidentiality standards, including
			 recommendations for a mechanism to track breaches to the security or
			 confidentiality of individually identifiable health information and for
			 appropriate penalties to apply in the case of such a breach.
				(c)Preservation of
			 current security and confidentiality standards before submittal of
			 reportNone of the provisions
			 of this Act or amendments made by this Act may limit, or require issuance of a
			 regulation that would limit, the effect of a current Federal security and
			 confidentiality standard before the date of the submittal of the report under
			 subsection (b).
				(d)Current Federal
			 security and confidentiality standards definedFor purposes of this section, the term
			 current Federal security and confidentiality standards means the
			 Federal privacy standards established pursuant to section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note)
			 and security standards established under section 1173(d) of the Social Security
			 Act.
				IIIIncentivizing
			 Adoption of Health IT
			301.Physician Incentives
			 to Adopt Health IT
				(a)Purchase of
			 qualified health care information technologySection 179 of the
			 Internal Revenue Code of 1986 (relating to election to expense certain
			 depreciable assets) is amended by adding at the end the following new
			 subsection:
					
						(e)Health care
				information technology
							(1)In
				generalIn the case of qualified health care information
				technology purchased by a medical care provider and placed in service during a
				taxable year—
								(A)subsection (b)(1)
				shall be applied by substituting $250,000 for
				$100,000,
								(B)subsection (b)(2)
				shall be applied by substituting $600,000 for
				$400,000, and
								(C)subsection
				(b)(5)(A) shall be applied by substituting $250,000 and $600,000
				for $100,000 and $400,000.
								(2)DefinitionsFor
				purposes of this subsection—
								(A)Qualified health
				care information technologyThe term qualified health care
				information technology means section 179 property which—
									(i)has been certified pursuant to section
				101(c)(3)(B)(ii) of the Promoting Health Information Technology Act of 2008,
				and
									(ii)is used primarily
				for the electronic creation, maintenance, and exchange of medical care
				information to improve the quality or efficiency of medical care.
									(B)Medical care
				providerThe term
				medical care provider means any person engaged in the trade or
				business of providing medical care.
								(C)Medical
				careThe term medical care has the meaning given
				such term by section
				213(d).
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service on or after the date of the enactment of this Act.
				302.Elimination of
			 sunset applicable to Stark exception for electronic health records
			 arrangementsIn applying
			 section 1877(e) of the Social Security Act (42 U.S.C. 1395(e)), with respect to
			 a regulation implementing such section by providing an exception to the
			 prohibition against making certain physician referrals in the case of the
			 offering or payment of nonmonetary remuneration (consisting of items and
			 services in the form of software or information technology and training
			 services) necessary and used predominantly to create, maintain, transmit, or
			 receive electronic health records, the Secretary of Health and Human Services
			 shall not limit the period in which such an exception under such a regulation
			 applies.
			303.Promotion of
			 telehealth services
				(a)Facilitating the
			 Provision of Telehealth Services Across State Lines
					(1)In
			 generalThe Secretary of Health and Human Services shall, in
			 coordination with physicians, health care practitioners, patient advocates, and
			 representatives of States, encourage and facilitate the adoption of State
			 reciprocity agreements for practitioner licensure in order to expedite the
			 provision across State lines of telehealth services.
					(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the actions
			 taken to carry out paragraph (1).
					(3)State
			 DefinedFor purposes of this subsection, the term
			 State has the meaning given that term for purposes of title XVIII
			 of the Social Security Act.
					(b)Study and report
			 on expansion of home health-related telehealth services
					(1)StudyThe
			 Secretary of Health and Human Services shall conduct a study to determine the
			 feasibility, advisability, and the costs of—
						(A)including coverage
			 and payment for home health-related telehealth services as part of home health
			 services under title XVIII of the Social Security
			 Act; and
						(B)expanding the list
			 of sites described in paragraph (4)(C)(ii) of section 1834(m) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)) to include county mental health clinics or other publicly funded
			 mental health facilities for the purpose of payment under such section for the
			 provision of telehealth services at such clinics or facilities.
						(2)Specifics of
			 StudySuch study shall demonstrate whether the changes described
			 in subparagraphs (A) and (B) of paragraph (1) are likely to result in the
			 following:
						(A)Enhanced health
			 outcomes for individuals with one or more chronic conditions.
						(B)Health outcomes
			 for individuals furnished telehealth services or home health-related telehealth
			 services that are at least comparable to the health outcomes for individuals
			 furnished similar items and services by a health care provider at the same
			 location of the individual or at the home of the individual,
			 respectively.
						(C)Facilitation of
			 communication of more accurate clinical information between health care
			 providers.
						(D)Closer monitoring
			 of individuals by health care providers.
						(E)Overall reduction
			 in expenditures for health care items and services.
						(F)Improved access to
			 health care.
						(3)Home
			 Health-Related Telehealth Services DefinedFor purposes of this
			 subsection, the term home health-related telehealth services means
			 technology-based professional consultations, patient monitoring, patient
			 training services, clinical observation, patient assessment, and any other
			 health services that utilize telecommunications technologies. Such term does
			 not include a telecommunication that consists solely of a telephone audio
			 conversation, facsimile, electronic text mail, or consultation between two
			 health care providers.
					(4)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the study
			 conducted under paragraph (1) and shall include in such report such
			 recommendations for legislation or administration action as the Secretary
			 determines appropriate.
					(c)Study and report
			 on store and forward technology for telehealth
					(1)StudyThe
			 Secretary of Health and Human Services, acting through the Director of the
			 Office for the Advancement of Telehealth, shall conduct a study on the use of
			 store and forward technologies (that provide for the asynchronous transmission
			 of health care information in single or multimedia formats) in the provision of
			 telehealth services. Such study shall include an assessment of the feasibility,
			 advisability, and the costs of expanding the use of such technologies for use
			 in the diagnosis and treatment of certain health conditions, as specified by
			 the Secretary.
					(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the study
			 conducted under paragraph (1) and shall include in such report such
			 recommendations for legislation or administration action as the Secretary
			 determines appropriate.
					304.FQHCs included
			 in electronic health records demonstrationEffective as of the date of the enactment of
			 this Act, in developing and implementing a demonstration initiative to foster
			 the implementation and adoption of electronic health records and health
			 information technology, the Centers of Medicare & Medicaid Services shall
			 provide for the eligibility of Federally qualified health centers (as defined
			 in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4)) to
			 participate in such demonstration.
			
